Exhibit 10.1

LOGO [g77779img001.jpg]

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Separation Agreement”) is
entered into by and between Jack Sansolo (“Mr. Sansolo”), and Getty Images, Inc.
(“Company”).

Both parties to this Separation Agreement wish to clearly set forth the terms
and conditions of Mr. Sansolo’s termination of employment with the Company. In
exchange for this Separation Package as outlined herein, the Company and
Mr. Sansolo agree as follows:

 

1. Employment/Final Pay. Mr. Sansolo’s employment with the Company is
discontinued as of June 1, 2007 (“date of termination”). The Company agrees to
pay Mr. Sansolo his normal salary through the date of termination with all
required and agreed upon withholdings. Mr. Sansolo acknowledges he will be paid
in full through the date of termination within the next payroll cycle, and that
that he is owed no additional compensation or benefits of any kind except as
described in this Separation Agreement.

 

2. Separation Pay. As consideration and in exchange for signing this Separation
Agreement and abiding by its terms, the Company will pay Mr. Sansolo
US$274,243.00, less normal and agreed upon withholding as Separation Pay. This
amount shall be paid within thirty (30) days of receipt of this signed
Separation Agreement. Separation pay is comprised of:

 

  2.1. $160,000.00 – six (6) months base salary;

 

  2.2. $26,667.00 – 50% of 2007 accrued bonus, pro-rated for five (5) months;

 

  2.3. $32,000.00 – 25% of full year target bonus;

 

  2.4. $35,393.00 – Annual premium payments for executive life & survivor income
insurance, voluntary life insurance for self and spouse, and long-term care
policy. Premium amounts have been grossed-up for tax purposes;

 

  2.5. $20,183.00 – COBRA premium payments for self and spouse from July 1, 2007
through August 31, 2008, grossed up for tax purposes.

 

3. 401(k) Plan. Mr. Sansolo shall receive whatever accrued and vested benefits
he is entitled to receive under the terms of the Company’s 401(k) Plan,
according to the terms of the Plan. Company contributions will not be made to
the Plan on behalf of Mr. Sansolo based upon the severance payment received
under this Separation Agreement.

 

4. Continuation of Health Insurance. Mr. Sansolo shall have the right to
purchase group medical/dental/vision continuation coverage through the Company
pursuant to his rights under COBRA statute and regulations. As consideration and
in exchange for signing this Separation Agreement and abiding by its terms, the
Company will pay the cash equivalent of the COBRA premiums for Mr. Sansolo and
spouse from July 1, 2007 through August 31, 2008. This payment will be grossed
up for tax purposes. Mr. Sansolo will be responsible for premiums for coverage
beyond August 31, 2008.

 

Mr. Sansolo Separation Agreement   1   Separation Date: 1 June 2007



--------------------------------------------------------------------------------

5. Other Group Insurance. Mr. Sansolo has the right to convert his other group
life insurance coverage to an individual policy and self-pay for such coverage
under the terms and conditions of the Company’s plans.

 

6. Executive Life and Long-Term Care Insurance. Mr. Sansolo’s executive life and
long-term care benefits are paid through December 31, 2007. As consideration and
in exchange for signing this Separation Agreement and abiding by its terms, the
Company will pay Mr. Sansolo the cash equivalent of the premiums for each
policy, as outlined in Section 2.2.4 above, to extend coverage for an additional
12 months. This payment will be grossed-up for tax purposes.

 

7. No Competing Employment. In exchange for the consideration provided in
Section 2 of this Agreement, and as per Section 6(a) of Mr. Sansolos’ Employment
Agreement dated November 8, 2004, that for period of six (6) months, he shall
not, without the prior written consent of Getty Images’ CEO or SVP of Human
Resources, directly or indirectly within the geographic regions of the greater
metropolitan areas of, Seattle, Washington, Chicago, Illinois, or New York, New
York, own an interest in, manage, operate, consult with, control, be employed
by, or otherwise assist or be associated with a business, corporation,
partnership, or other business organization or entity that competes with the
Company (as specified by the Company’s most recent periodic filings).
Mr. Sansolo agrees that this covenant is essential for the protection of
Company’s trade secrets and customer base.

 

8. Confidentiality. Mr. Sansolo acknowledges and reaffirms his obligation of
confidentiality in the Confidentiality Agreement between Mr. Sansolo and the
Company. Mr. Sansolo further agrees that he will keep the terms, amount and fact
of this Separation Agreement completely confidential and will not disclose any
information concerning this Separation Agreement to any person other than
Mr. Sansolo’s attorneys, accountants, tax advisors or immediate family members.

 

9. Availability. Although no longer employed by the Company, Mr. Sansolo will
make himself reasonably available, upon request, to provide information or
answer questions regarding matters he handled or was familiar with during his
employment.

 

10. Company Property. Mr. Sansolo shall immediately return to the Company all of
its property in his possession, including all keys, security cards to the
Company’s buildings or property, all Company owned equipment, electronic
devices, all Company documents and papers, including but not limited to any
trade secrets or other confidential Company information.

 

11. Protection of Goodwill. Mr. Sansolo will not directly or indirectly at any
time during the period of six (6) calendar months from date of termination
solicit or entice away, or endeavor to solicit or entice away from the Company
(including for purposes of this Section, any of its affiliated companies) or
offer employment to or offer to conclude a contract of services with any person
who is at the date of this Agreement an employee, contractor or service provider
to the Company, unless otherwise agreed to in advance and in writing by the
Company.

 

12. Non-Disparagement. The Company enters into this agreement with Mr. Sansolo,
in part, to insure an amicable relationship with Mr. Sansolo. Mr. Sansolo
agrees, therefore, not to make any derogatory, negative, critical or disparaging
remarks of any nature whatsoever at any time, publicly or privately, regarding
the Company, its products or services, or any of its Associated Persons (as
described below in Paragraph 13).

 

Mr. Sansolo Separation Agreement   2   Separation Date: 1 June 2007



--------------------------------------------------------------------------------

13. General Release. In exchange for the separation pay and any other benefits
contained in this Separation Agreement which are in addition to the benefits
Mr. Sansolo is otherwise entitled to receive, Mr. Sansolo and his successors and
assigns forever release and discharge the Company, and the Company’s parent,
subsidiary, or related entities, and the Company-sponsored employee benefit
plans in which Mr. Sansolo participates, and all of their respective officers,
directors, shareholders, trustees, agents, elected officials, employees,
employees’ spouses and all of their successors and assigns (collectively,
“Releasees”) from any and all claims, actions, causes of action, rights or
damages, including costs and attorneys fees (collectively “Claims”) which
Mr. Sansolo may have on behalf of himself, known, unknown, or later discovered
which arose prior to the date Mr. Sansolo signs this Separation Agreement.

 

  13.1. This General Release includes, but is not limited to, any Claims under
any local, state, or federal laws prohibiting discrimination in employment,
including without limitation, the Civil Rights Acts, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Washington State
Law Against Discrimination, the California Fair Employment and Housing Act, the
California Labor Code, or the New York State Executive Law § 290 et seq., the
Human Rights Law of the City of New York, Claims under the Employee Retirement
Income Security Act; any other Illinois, Washington, California, or New York
state tort, contract, wage & hour, discrimination, workers compensation,
compensation, or other Claims related to employment or presence at the Company
in any manner, or Claims alleging a legal restriction on the Company’s right to
terminate its’ employees, any personal injury Claims, and Claims for wrongful
discharge, defamation, tortious interference with business expectancy or
emotional distress, or any Claims alleging breach of express or implied
employment contract.

 

  13.2. Mr. Sansolo represents that he has not filed any Claim against the
Company or the Releasees, and that he will not do so at any time in the future
concerning Claims released in this Separation Agreement.

 

14. Voluntary Agreement. Mr. Sansolo understands and acknowledges the
significance and consequences of this Separation Agreement. Mr. Sansolo
acknowledges that it is voluntary and that Mr. Sansolo has not signed it as a
result of any coercion.

 

15. Review by Attorney. Mr. Sansolo was advised that he has the right to review
this Separation Agreement with his attorney before signing it. This Separation
Agreement shall not be considered as evidence of any violation of any statute or
law, or any wrongdoing or liability on the part of the Company, or any of its’
Releasees.

 

16. Entire Agreement. This Separation Agreement contains the entire
understanding between the Company and Mr. Sansolo regarding his separation of
employment. This Separation Agreement may not be modified except through another
written agreement signed by Mr. Sansolo and by the Senior Vice President and
General Counsel of the Company.

 

17. Independence. If any of the provisions of this Separation Agreement are held
to be invalid or unenforceable, the remaining provisions will nevertheless
continue to be valid and enforceable.

 

Mr. Sansolo Separation Agreement   3   Separation Date: 1 June 2007



--------------------------------------------------------------------------------

18. Applicable law. This Separation Agreement is made and shall be construed and
performed under the laws of the State of Washington. Any disagreements or
disputes arising from this Agreement shall be submitted to binding arbitration
in Seattle, Washington, pursuant to the then existing rules of the American
Arbitration Association, utilizing a single arbitrator. The Company will pay the
arbitrator’s fees and the logistical costs of the arbitration (but not
including, for the avoidance of doubt, any attorney’s fees incurred by
Mr. Sansolo).

 

Getty Images, Inc.   Jack Sansolo By  

/s/ LISA CALVERT

 

/s/ JACK SANSOLO

Its   VP HR   Date May 4, 2007   Date May 4, 2007

 

Mr. Sansolo Separation Agreement   4   Separation Date: 1 June 2007